Citation Nr: 0124710	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for Parkinson's disease due 
to exposure to carbon tetrachloride.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
Parkinson's disease due to exposure to carbon tetrachloride.


REMAND

The veteran contends that his Parkinson's disease is due to 
exposure to carbon tetrachloride, which he claims he was 
exposed to during his service in the Navy during World War II 
at Pearl Harbor.  His rank was Aviation Radioman 3rd Class, 
but he claimed he spent one and a half years maintaining 
communication equipment.  He also claimed that there was a 
shortage of Aviation Radio Technicians on the test line so he 
was assigned, "out of rank", to repair, install and 
recondition communication equipment, and that during this 
time he was in daily contact with carbon tetrachloride, with 
no protection from inhalation of the fumes.  

In support of his claim, the veteran submitted a statement 
from a fellow servicemember, P.J.H., who was in the Navy Air 
Corp with the veteran, and visited the veteran while he was 
in Hawaii, and claimed that the veteran worked in a shop on 
the ground and the veteran reported that he spent most of his 
time maintaining and cleaning equipment.  The veteran also 
submitted a letter in which his private physician, Dr. 
Winters, opined that it was "possible" that the veteran's 
Parkinson's disease "could be connected to an exposure to 
carbon tetrachloride" while he was in service. 

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  On remand, the RO should ensure that the 
veteran's claim is considered under the amended statutes and 
regulations.  

Although the RO obtained service medical records, it does not 
appear that the RO attempted to obtain the veteran's service 
personnel records or other such records, which might contain 
information as to his duties as an Aviation Radioman and 
whether this assignment, or any of his other assignments, may 
have involved exposure to carbon tetrachloride.  After any 
additional records have been obtained, the veteran should be 
scheduled for an appropriate VA examination in order to 
obtain an opinion as to the relationship, if any, between his 
Parkinson's disease and reported exposure to carbon 
tetrachloride.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a)) are fully met.  

2.  The RO should attempt to obtain the 
veteran's service personnel records, in 
order to verify his duty assignments 
during his service in Pearl Harbor.  The 
results of this effort should be 
documented and made part of the claims 
file.  If such records are not available, 
it should be so certified.

3.  The RO should contact the appropriate 
agency, including the United States Navy, 
to ascertain the duties of a Aviation 
Radioman, and any of the veteran's 
assignments, including an Aviation Radio 
Technician, between 1943 and 1946, and in 
particular, whether these duties would 
have exposed such a person to carbon 
tetrachloride.  The results of these 
efforts should be documented and made part 
of the claims file.

4.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his Parkinson's disease, since the onset 
of the disease.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  

5.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
ascertain the nature and probable 
etiology of his Parkinson's disease, and 
whether it may be related to exposure to 
carbon tetrachloride in service.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination and the examiner should 
specifically note that the file has been 
reviewed.  The examiner should opine 
whether the veteran's Parkinson's disease 
is at least as likely as not related to 
exposure to carbon tetrachloride in 
service.  The complete rationale for any 
opinion(s) expressed should be provided.  

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran is also advised that failure to 
cooperate by not reporting for a scheduled examination would 
result in the claim being adjudicated based on the evidence 
of record.  38 C.F.R. § 3.655 (2001).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


